In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, entered June 4, 1976, which, after a hearing, inter alia, (1) denied appellant’s application for a downward modification of support contained in a prior order of the same court, dated April 23, 1973, (2) fixed the amount of arrears and (3) imposed a sentence upon appellant for his willful failure to support petitioner, and suspended execution of the sentence upon certain conditions. Order affirmed, with costs. The evidence supports the Family Court’s findings. The refusal of the Family Court to entertain further proof after the rendition of its determination was a proper exercise of discretion. The other contentions made by appellant have been considered and found to *556be without merit. Hargett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.